Citation Nr: 1747353	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  14-14 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.  

2.  Entitlement to an initial disability rating in excess of 30 percent, and a disability rating in excess of 50 percent from August 18, 2014, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to April 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  


FINDING OF FACT

On February 6, 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran indicating his intent to withdraw all issues on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of all issues on appeal are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  In a February 2017 statement, the Veteran submitted a written statement expressing his request to withdraw any pending appeals from consideration before the Board.  Hence, there remain no allegations of errors of fact or law with respect to the issues on appeal.  Accordingly, the Board does not have jurisdiction to review the instant appeal, and 

it is therefore dismissed.  


ORDER

The appeal is dismissed.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


